DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.

Response to Amendment
Claim 1 is amended and claim 3 is cancelled due to Applicant's amendment dated 06/29/2022.  Claims 1–2 and 4–20 are pending.

The rejection of claims 1–2, 8–17, and 19–20 under 35 U.S.C. 103 as being unpatentable over Seo et al. US-20040137270-A1 ("Seo") in view of HATAKEYAMA et al. US-20180094000-A1 ("Hatakeyama") and ITOI US-20160079542-A1 ("Itoi") and the rejection of Claims 4–7 and 18 under 35 U.S.C. 103 as being unpatentable over  Seo et al. US-20040137270-A1 ("Seo") in view of HATAKEYAMA et al. US-20180094000-A1 ("Hatakeyama") and ITOI US-20160079542-A1 ("Itoi") as applied to claim 1 and further in view of SADO et al. JP-2014216576-A, see machine translation referred to herein ("Sado") as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 06/29/2022.  However, as outlined below, new grounds of rejection have been made.  The rejection is withdrawn.
The rejection of Claim 3 under 35 U.S.C. 103 as being unpatentable over  Seo et al. US-20040137270-A1 ("Seo") in view of HATAKEYAMA et al. US-20180094000-A1 ("Hatakeyama") and ITOI US 20160079542 A1 ("Itoi") as applied to claim 1 and further in view of Morishita US-20100019659-A1 ("Morishita") as set forth in the previous Office Action is moot because claim 3 is cancelled due to the Applicant's amendment dated 06/29/2022.  The rejection is withdrawn.

Response to Arguments
Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicants' arguments on page 17 of the reply dated 06/29/2022 with respect to the prior art of record have been fully considered, but they are not persuasive.
Applicant's argument -- Applicant argues on page 17 of the reply that the cited references do not teach or suggest "the hole-injection layer [comprising] a compound represented by the following formula (2)" as is recited in amended claim 1 and no prima facie case of obviousness has been established.
Examiner's response -- The hole-injection layer comprising the compound represented by formula (2) is taught by Tanaka et al. US-20130105787-A1 ("Tanaka") in the new grounds of rejection set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1–2, 8–17, and 19–20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. US-20040137270-A1 ("Seo") in view of HATAKEYAMA et al. US-20180094000-A1 ("Hatakeyama"), ITOI US-20160079542-A1 ("Itoi"), and Tanaka et al. US-20130105787-A1 ("Tanaka").
Regarding claims 1–2, 8–15, 17, and 19–20, Seo teaches an organic luminescent device comprising a first and second electrode and an emitting layer formed between them, wherein the emitting layer comprises a blue emitting material of chemical formula 1 as a dopant (¶ [0017]) 
    PNG
    media_image1.png
    273
    159
    media_image1.png
    Greyscale
 (¶ [0017]).  Seo teaches the device has the benefits of blue color purity and high luminescent efficiency (¶ [0087]).  Seo teaches specific examples of the compound of chemical formula 1(¶ [0038]) including S-9 
    PNG
    media_image2.png
    346
    437
    media_image2.png
    Greyscale
 (page 8).  The device of Seo is an electronic appliance and is capable of being mounted.

Seo does not specifically teaches a compound as described above wherein an ortho position of the phenylene groups is substituted with a substituted or unsubstituted alkyl group including 1 to 15 carbon atoms, or a substituted or unsubstituted cyclic alkyl group including 3 to 15 carbon atoms.  However, Seo teaches that the Ar1 and Ar2 group in the formula 1 may be substituted (¶ [0018], ¶ [0023]) and the substituent of each of substituted A1 and A2 may be a methyl group, among others (¶ [0024]).  Further, Seo teaches at least one of the substituted or non-substituted A1 and A2 may be 
    PNG
    media_image3.png
    71
    119
    media_image3.png
    Greyscale
 among others (¶ [0037]).
Hatakeyama teaches polycyclic aromatic compound in a light-emitting layer of an organic EL device (¶ [0001], Abstract).  Hatakeyama teaches by substitution of at least one hydrogen atom at the ortho-position of a phenyl group or a p-phenylene group at a terminal in a compound by a methyl group or the like, adjacent aromatic rings are likely to intersect each other perpendicularly, and conjugation is weakened, and as a result, triplet excitation energy (ET) can be increased (¶ [0252]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include at least one methyl group at the ortho-position of the phenyl groups in the compound S-9 of Seo such that each of the phenyl substituents of A1 and A2 (both the substituted and non-substituted) have the structure 
    PNG
    media_image4.png
    71
    119
    media_image4.png
    Greyscale
wherein the attachment point is ortho to the methyl group, based on the teaching of Hatakeyama and Seo.  The motivation for doing so would have been to weaken conjugation and increase triplet excitation energy, as taught by Hatakeyama.
The modified compound of Seo in view of Hatakeyama would have, for example, the structure 
    PNG
    media_image5.png
    133
    191
    media_image5.png
    Greyscale
or 
    PNG
    media_image6.png
    124
    263
    media_image6.png
    Greyscale
.

Seo in view of Hatakeyama does not specifically teaches a device as described above wherein there is an organic layer between the anode and the emitting layer, wherein the organic layer comprises a compound of the claimed formula (20).
Itoi teaches a laminated structure of at least three layers between an anode and the emission layer of an organic EL device (¶ [0008]), wherein the laminated structure includes a first layer including a hole transport compound obtained by doping an electron accepting compound having a lowest unoccupied molecular orbital (LUMO) level of about -9.0 eV to about -4.0 eV; and a second layer disposed between the first layer and the emission layer, wherein the second layer is closer to the emission layer than the first layer and includes a compound represented by a Formula 1 (¶ [0008]) 
    PNG
    media_image7.png
    192
    329
    media_image7.png
    Greyscale
 (¶ [0008]).  Additionally, Itoi teaches that a third layer may be included between the anode and the second layer (¶ [0011]), wherein the third layer comprises a compound of a Formula 2 
    PNG
    media_image8.png
    191
    242
    media_image8.png
    Greyscale
 (¶ [0011]).  Itoi teaches the benefits of the laminated structure between the anode and the emission layer include improvement of hole injection from the anode, prevention of diffusion of an excited state generated in the emission layer into the hole transport laminated structure, and control of the charge balance of a whole device, thereby realizing the improvement of emission efficiency and long life (¶ [0010]).  Further, Itoi teaches Compounds 1–22 as specific examples of the compound of Formula 1 (¶ [0039]), see for examples Compound 4 
    PNG
    media_image9.png
    287
    432
    media_image9.png
    Greyscale
 (¶ [0043], page 4), and teaches Compounds 23–38 as specific examples of Formula 2 (¶ [0053]), see for examples Compound 25 
    PNG
    media_image10.png
    379
    427
    media_image10.png
    Greyscale
 (¶ [0053], page 10).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the device of Seo in view of Hatakeyama comprising the laminated structure of at least three layers between an anode and the emission layer of Itoi, based on the teaching of Itoi.  The motivation for doing so would have been to improve hole injection from the anode, prevent diffusion of an excited state generated in the emission layer into the hole transport laminated structure, and control the charge balance of a whole device, thereby realizing improvement of emission efficiency and long life, as taught by Itoi.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select any of Compounds 1–22 of Itoi for the first layer, because it would have been choosing from the list of compounds of Formula 1 specifically exemplified by Itoi, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the first layer of the laminated structure of at least three layers between an anode and the emission layer of Itoi and possessing the benefits taught by Itoi.  One of ordinary skill in the art would have been motivated to produce additional devices comprising specific exemplified compounds of Formula 1 in the first layer of the laminated structure of Itoi having the benefits taught by Itoi in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select any of Compounds 23–38 of Itoi for the third layer, because it would have been choosing from the list of compounds of Formula 2 specifically exemplified by Itoi, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the first layer of the laminated structure of at least three layers between an anode and the emission layer of Itoi and possessing the benefits taught by Itoi.  One of ordinary skill in the art would have been motivated to produce additional devices comprising specific exemplified compounds of Formula 2 in the third layer of the laminated structure of Itoi having the benefits taught by Itoi in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

Seo in view of Hatakeyama and Itoi not specifically disclose a device as discussed above wherein there is a hole-injecting layer between the second layer comprising the compound Formula 1 of Itoi and the anode, wherein the hole-injecting layer comprises a compound represented by the claimed formula (2).
Tanaka teaches an organic light-emitting element comprising a hole-injection layer which is located between the anode and the hole-transport layer (¶ [0046], ¶ [0070]) comprising or consisting of an acceptor compound (¶ [0072]).  Tanaka teaches by incorporating the hole injection layer with the acceptor compound, such effects as enhancing the conductivity of the hole injection layer for contribution to lowering the drive voltage of the element, enhancing the light emission efficiency, and elongating the durability life can be obtained (¶ [0072]).  Tanaka teaches specific examples of the acceptor compound (¶ [0073]) including the compounds 
    PNG
    media_image11.png
    893
    624
    media_image11.png
    Greyscale
 (page 31) and 
    PNG
    media_image12.png
    826
    427
    media_image12.png
    Greyscale
 (page 32).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the device of Seo in view of Hatakeyama and Itoi to include the hole injecting layer of Tanaka, based on the teaching of Tanaka.  The motivation for doing so would have been to enhance the conductivity of the hole injection layer for contribution to lowering the drive voltage of the element, enhance the light emission efficiency, and elongate the durability life, as taught by Tanaka.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select any one of the compounds shown above taught by Tanaka, because it would have been choosing one from the list of specifically exemplified acceptor compounds of Tanaka, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the hole injecting layer of the device of Seo in view of Hatakeyama and Itoi and possessing the benefits taught by Tanaka.  One of ordinary skill in the art would have been motivated to produce additional devices comprising acceptor compounds of Tanaka in the hole injecting layer having the benefits taught by Tanaka in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

The modified device of Seo in view of Hatakeyama, Itoi, and Tanaka meets claims 1–2, 8–15, 17, and 19–20.

For example, the modified compound S-9 of Seo in view of Hatakeyama is shown in comparison to the claimed formula (1) below.


    PNG
    media_image13.png
    133
    191
    media_image13.png
    Greyscale

modified compound S-9 of Seo

    PNG
    media_image14.png
    299
    662
    media_image14.png
    Greyscale

claimed formula (1)

The modified compound S-9 is a compound of the claimed formula (1) wherein:
	Ar is an unsubstituted aryl group including 6 ring carbon atoms (a phenyl group);
	Ra are each an unsubstituted alkyl group (a methyl group);
	Rb1 is no require to be present, Rb2 is an unsubstituted aryl group have 6 carbon atoms (a phenyl group), Rb3 and Rb4 are each an unsubstituted alkyl group including 1 carbon atom (a methyl group);
	Rc1 is a single bond that bonds with a nitrogen atom, Rc2 to Rc5 are each a hydrogen atom, Rc7 is a single bond that bonds with a nitrogen atom, Rc8 to Rc10 are each a hydrogen atom;
	x is an integer of 0;
	y is an integer of 1; and
	z is in each case an integer of 1.

For example, the Compound 4 of Itoi is shown in comparison the claimed formula (20) below.

    PNG
    media_image9.png
    287
    432
    media_image9.png
    Greyscale

Compound 4 of Itoi

    PNG
    media_image15.png
    233
    417
    media_image15.png
    Greyscale

claimed formula (20)

The Compound 4 is a compound of the claimed Formula (20) wherein:
	Ar21  and Ar22 are each a substituted aryl group including 6 ring carbon atoms (a phenyl group substituted with a phenyl group), Ar23 and Ar24 are not required to be present;
	m is 0; and
	L21 is an unsubstituted arylene group including 6 ring carbon atoms (a phenylene group) and L22 is a single bond.

For example, one of the compounds of Tanaka is shown in comparison to the claimed formula (2) below.

    PNG
    media_image16.png
    334
    322
    media_image16.png
    Greyscale

compound of Tanaka



    PNG
    media_image17.png
    115
    141
    media_image17.png
    Greyscale


claimed formula (2)

The compound of Tanaka is a compound of the claimed formula (2) wherein:
	X are each R200-C*-CN;
	C* is a carbon atom bonded with cyclopropane of the formula (2) by a double bond; and
	R200 is an aromatic six-membered ring substituted by substituents of halogen atom, and a cyano group.

For example, the Compound 25 is shown in comparison to the claimed formula (J) below.

    PNG
    media_image10.png
    379
    427
    media_image10.png
    Greyscale

Compound 25 of Itoi


    PNG
    media_image18.png
    100
    209
    media_image18.png
    Greyscale


claimed formula (J)

The Compound 25 is a compound of the claimed formula (J) wherein:
	Ar221 is a substituted aryl group including 6 ring carbon atoms (phenyl substituted with a phenyl group), Ar222 is a substituted fused aryl group including 12 ring carbon atoms (a fluorenyl group substituted with two methyl groups), and Ar223 is a substituted aryl group including 6 ring carbon atoms (phenyl substituted with a carbazolyl group).

Regarding claims 16–17, Seo in view of Hatakeyama, Itoi, and Tanaka teaches the device as discussed above with respect to claim 1.
Seo in view of Hatakeyama, Itoi, and Tanaka does not specifically disclose a device comprising a compound as discussed above wherein the aryl amine groups of the modified compound are substituted at the 1,3-positions instead of the 1,6-positions.  However, the general formula (1) of Seo 
    PNG
    media_image19.png
    273
    159
    media_image19.png
    Greyscale
 (¶ [0017]) shows that the amine groups may be substituted at any position on the pyrene core.
Therefore, given the general formula and teachings of Seo, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the positional isomer of the modified compound discussed above wherein the aryl amine groups of the modified compound are substituted at the 1,3-positions instead of the 1,6-positions.  One of ordinary skill in the pertinent art would have been motivated to produce the positional isomers of the compound represented by formula (1) of Seo in order to pursue the known options within their technical grasp and would expect the isomeric compound to be useful as a dopant in the emitting layer of the device of Seo in view of Hatakeyama, Itoi, and Tanaka and possess the benefits described above taught by Seo.  A prima facie case of obviousness exists when chemical compounds have very close structural similarity and similar utilities.  See MPEP 2144.09 I.  When compounds which are position isomers or homologs are of sufficiently close structural similarity, there is an expectation that such compounds possess similar properties.  See MPEP 2144.09 II.
The further modified compound of Seo in view of Hatakeyama, Itoi, and Tanaka is a compound of formula (5-1) and formula (5-2) per claims 16–17.

Claims 4–7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Seo et al. US-20040137270-A1 ("Seo") in view of HATAKEYAMA et al. US-20180094000-A1 ("Hatakeyama"), ITOI US-20160079542-A1 ("Itoi"), and Tanaka et al. US-20130105787-A1 ("Tanaka") as applied to claim 1 and further in view of SADO et al. JP-2014216576-A, see machine translation referred to herein ("Sado").
Regarding claims 4–7 and 18, Seo in view of Hatakeyama, Itoi, and Tanaka teaches the device as discussed above with respect to claim 1.
Seo in view of Hatakeyama, Itoi, and Tanaka does not specifically disclose a device as discussed above wherein there is an electron-transporting layer between the emitting layer and the cathode, wherein the electron-transporting layer comprises a compound represented by the claimed formula (M) and wherein the device comprises two or more electron-transporting layers between the emitting layer and the cathode.
Sado teaches a stacked electron transport layer comprising a first electron transport layer 81 and a second electron transport layer 82 between the light emitting layer and the cathode (¶ [0019]), wherein the first electron transport layer comprises a compound of a general formula (1) (¶ [0020]-[0021]).  Sado teaches that the organic electroluminescence device obtain has the benefits of low driving voltage and high efficiency (¶ [0014], ¶ [0185], ¶ [0295]).  Sado teaches specific examples of the compound of general formula (1) (¶ [0091]) including 
    PNG
    media_image20.png
    122
    210
    media_image20.png
    Greyscale
(¶ [0116]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include the first electron transport layer 81 and second electron transport layer of Sado between the light emitting layer and the cathode in the device of Seo in view of Hatakeyama, Itoi, and Tanaka, based on the teaching of Sado.  The motivation for doing so would have been to obtain low driving voltage and high efficiency, as taught by Sado.
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select the above picture compound 
    PNG
    media_image21.png
    122
    210
    media_image21.png
    Greyscale
of Sado, because it would have been choosing from the list of compound of general formula (1) of Sado specifically exemplified, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as in the first electron transport layer of the device of Seo in view of Hatakeyama, Itoi, and Tanaka and possessing the benefits taught by Sado.  One of ordinary skill in the art would have been motivated to produce additional devices comprising compounds of general formula (1) of Sado in the first electron transport layer having the benefits taught by Sado in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The modified device of Seo in view of Hatakeyama, Itoi, Tanaka, and Sado meets claims 4–7 and 18.
The compound of Sado is shown in comparison to the claimed formula (M) below.

    PNG
    media_image20.png
    122
    210
    media_image20.png
    Greyscale

compound of Sado

    PNG
    media_image22.png
    223
    509
    media_image22.png
    Greyscale

claimed formula (M)

The compound of Sado is a compound of the claimed formula (M) wherein:
	Ar231 and Ar232 are each an unsubstituted aryl group including 6 ring carbon atoms (a phenyl group);
	R231 and R232 are not required to be present;
	X1 is N, X2 is N, and X3 is CH;
	R233 is not required to be present;
	L231 is an unsubstituted arylene group including 6 ring carbon atoms (a phenylene group);
	m1 is 2;
	m2 is 1; and 
	m3 and m4 are each 0.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Funahashi US-20070009758-A1 teaches an organic light emitting device comprising a compound of a formula (I) (¶ [0006]-[0007]) which is a pyrenyl compound substituted with one or more aryl amine groups at a the 1,6-positions or 1,3-positions (¶ [0007]).

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is (571)272-6424. The examiner can normally be reached Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                        /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                               

/E.M.D./Examiner, Art Unit 1786